DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,742,899 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of the amendment to claims 11 and 18, the objections to claims 11 and 18 have been withdrawn.
Applicant’s arguments, see remarks, filed on 09/24/2021, and in light of Applicant’s amendment to claims 1, 14 and 20, which incorporates the allowable subject matter of objected claim 12, have been fully considered and are persuasive.  The rejection of claims 1, 4-11, 13-14, 17-18 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious: “a device, comprising:

selecting a filter from the plurality of filters, the plurality of filters comprising a sunset mode filter that causes a yellow tone to be added to one or more regions of a given image having a brightness or luminance above a predetermined threshold and causes blue tones to be added to one or more regions of the given image that have a brightness or luminance below the predetermined threshold;
receiving an image;
replacing a sky portion of the image based on the replacement sky type associated with the selected filter”, in combination with other limitations recited in the claim.

Claims 2-13 are allowable as being dependent from claim 1.

With regard to independent claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious: “a method, comprising:
selecting a filter from the plurality of filters, the plurality of filters comprising a sunset mode filter that causes a yellow tone to be added to one or more regions of a given image having a brightness or luminance above a predetermined threshold and causes blue tones to be added to one or more regions of the given image that have a brightness or luminance below the predetermined threshold;
receiving an image;
replacing a sky portion of the image based on the replacement sky type associated with the selected filter”, in combination with other limitations recited in the claim.

Claims 15-19 are allowable as being dependent from claim 14.


selecting a filter from the plurality of filters, the plurality of filters comprising a sunset mode filter that causes a yellow tone to be added to one or more regions of a given image having a brightness or luminance above a predetermined threshold and causes blue tones to be added to one or more regions of the given image that have a brightness or luminance below the predetermined threshold;
receiving an image;
replacing a sky portion of the image based on the replacement sky type associated with the selected filter”, in combination with other limitations recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sytnik et al. (US 2021/0150682 A1) discloses a system for selective replacement of an object in an image. A processing device is configured to detect one or more objects in the original image, generate a neural network mask of the original image for the one or more objects, generate a filtered original image including the original image without the one or more objects, generate a modulated background image including a replacement background based on the neural network mask, and 
Pan et al. (US 2016/0366344 A1) discloses a method including displaying an image and if a filter effect list request is input, dividing at least a portion of the image into a plurality of filter areas, and displaying a preview image in which different filter effects are applied to the plurality of filter areas.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696                                                                                                                                                                                                        
/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697